Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark B. Wilson (Reg. No. 37,259) on 02/24/2021.
The application has been amended as follows: 
	Claim 30: The lens of claim 16, wherein the width of an absorption peak formed by the first transmission minimum (MIN-1) when measured at a transmission value corresponding to twice the transmission value of the first transmission minimum (MIN-1) is comprised between 10 nm and 20 nm.
	Claim 31: The lens of claim 16, wherein the width of an absorption peak formed by the second transmission minimum (MIN-2) at a transmission value corresponding to twice the transmission value of the second transmission minimum is comprised between 15 nm and 30 nm.
	Claim 33: The lens of claim 32, wherein the second transmission minimum (MIN-2) and the third transmission minimum (MIN-3) are separated 45 nm.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be proper.

Regarding claim 16, the closest prior art Chiou et al.  US 20130271725 teaches 
an ophthalmological sunglass lens (figures 3 and 6 and paragraph [0003] invention relates to a sunglass lens), comprising at least one substrate comprising one or more colorant and/or pigment (paragraph [0028] teaches color contrast enhancing effect produced by the multi-layer coating 3 and paragraph [0030] teaches the multi-layer coating 3 includes a set of alternating layers formed of materials having different refractive indices.  The multi-layer coating 3 confines transmission of visible light to a predetermined spectral profile having at least three high transmission bands.), wherein the one or more colorant and/or pigment of the at least one substrate acts, either alone or with at least one additional colorant or pigment of the at least one substrate acts, either alone or with at least one additional colorant or pigment comprised in the at least one substrate and/or additional substrates comprised in the lens, to absorb light passing through the lens such that the lens has a transmission spectrum wherein, the transmission at wavelengths lower than 380 nm is lower than 1% (shown in figure 6, the transmission lower than 380 nm is 0% transmittance); the spectrum comprises in the wavelength range comprised between 570 nm and 595 nm a second transmission minimum (MIN-2) having a transmission lower than 10% (shown in figure 6, the transmittance is below 10% in the wavelength range between 570 nm and 595 nm); the 

However, regarding claim 16, the prior art of Chiou et al. taken either singly or in combination fails to anticipate or fairly suggest an ophthalmological sunglass lens including the specific features of the spectrum comprising in the wavelength range between 390 nm and 420 nm, a first transmission maximum (MAX-1) having a transmission higher than 8%; the spectrum comprises in the wavelength range comprised between 426 nm and 440 nm, a first transmission minimum (MIN-1) having a transmission lower than or equal to 10%, the transmission of the first minimum (MIN-1) being lower than the transmission of the first maximum (MAX-1); the transmission in the wavelength range comprised between 450 nm and 500 nm has a transmission higher than 10%, the spectrum comprises in the wavelength range comprised between 590 nm and 620 nm a second transmission maximum (MAX-2) having a transmission higher than 5%,  the wavelength corresponding to the second transmission maximum (MAX-2) being higher than that of the second transmission minimum (MIN-2) and the transmittance of the second transmission maximum (MAX-2) being higher than that of the second transmission minimum (MIN-2); the spectrum comprises in the wavelength range comprised between 620 nm and 640 nm a third transmission minimum (MIN-3) having a transmission lower than 15%, the transmittance of the third minimum (MIN-3) being lower than the transmittance of the second maximum (MAX-2), in combination with all other claim limitations of claim 16.

With respect to claims 17-35, these claims depend on claim 16 and is allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent 5,218,386 to Levien
	U.S. Patent 5,646,781 to Johnson, Jr.
	U.S. Patent Application Publication 2014/0022637 A1 to Richards et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY A DUONG/            Examiner, Art Unit 2872                                                                                                                                                                                            

/MARIN PICHLER/            Primary Examiner, Art Unit 2872